PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/563,534
Filing Date: 29 Sep 2017
Appellant(s): MIYAZAKI, Norio



__________________
Ameya S. Purohit
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 Jan 2022.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11 Jun 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of Rejection
The following grounds of rejection are applicable to the appealed claims.
Claims 1-2, 4-6, 8, 11, 13, 15, and 18 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. The independent claims recite determining a power plan which leads to maximum remuneration for a consumer, which is a commercial interaction falling under the “certain methods of organizing human activity” grouping of abstract ideas. The claims apply the abstract idea using generic computing devices as a tool, and do not otherwise recite additional elements sufficient to result in a practical application or significantly more. Final Action, pp. 4-8. 
Claims 1-2, 4-6, 8, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0078687 to Ghosh et. al. ("Ghosh") in view of U.S. Patent Publication No. 2010/0217631 to Boss et. al. ("Boss"). Ghosh discloses determining available rebate plans for a consumer based on consumption of power before and after a rebate-based reduction incentive. Boss discloses determining a conservation rebate plan that leads to maximum savings. Final Action, pp. 11-16. 
18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0078687 to Ghosh et. al. ("Ghosh") in view of U.S. Patent Publication No. 2010/0217631 to Boss et. al. ("Boss") and in view of U.S. Patent Publication No. 2011/0137776 to Goad et. al. ("Goad"). Goad discloses recommending service plans to consumers, including energy utility providers as a type of service provider. Final Action, pp. 26-27. 
Appellant relies on the asserted allowability of the independent claims as resulting in allowable dependent claims and does not otherwise appeal from the rejections of individual dependent claims. 

The Rejection of the Claims Under 35 U.S.C. §101
Appellant first asserts that the claimed invention includes a practical application of the abstract idea because the home energy management system (HEMS) is “a particular machine or manufacture that is integral to the claim and include[s] functionality that improves the operation of a device/system such as, an electric vehicle, a battery, and a charge/discharge facility.” Appellant’s brief, p. 7. Examiner respectfully disagrees. Appellant cites to paragraphs [0021]-[0022] of Appellant’s originally filed specification in support of this argument. Appellant makes further arguments regarding these elements on p. 8, again citing to disclosure in the specification. Notably, Appellant does not cite to the corresponding claim language. None of the HEMS, an electric vehicle, a battery, and or a charge/discharge facility are positively recited in the claims. 

Since none of these features are positively recited, Appellant’s assertion must necessarily depend on a special definition of the system in the specification, because it is improper to import claim limitations from the specification. MPEP 2111.01(II), citing Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). However, Appellant’s originally filed specification discloses that the HEMS may be connected to the power facilities. See at least paragraphs [0021]-[0022]. The only specifically defined function of the HEMS is in paragraph [0021], which recites, in relevant part, that the HEMS “is configured to acquire the transition of electric power in the target space 20 from a meter annexed to a distribution board.” In other words, the only defined function of the HEMS is to collect data regarding power consumption. There is no disclosure in paragraphs [0021]-[0022], or the rest of the originally filed specification, that the HEMS is defined as controlling power in the target space or to any of the battery, fuel cell, etc., and Appellant’s claims do not recite such a function. Since it is improper to import limitations from the specification, and since Appellant’s claims do not recite these functions or elements, these elements cannot be construed as integral to the claims as Appellant asserts. For at least this reason, Examiner respectfully asserts that Appellant has not demonstrated that the claims result in either a practical application or significantly more than the abstract idea. 
Appellant next asserts that “the present application has the unique process of the information extractor 13 determining a point of time… of adopting the service Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). Even if Appellant’s claims recite a unique process for determining maximum remuneration, which Examiner respectfully asserts is not the case, this is an improvement to the abstract idea, and not an improvement in technology. 
Appellant next asserts that the HEMS “improves another technology or technical field, more specifically, an electric vehicle, a battery, and fuel cell technology.” Appellant’s brief, p. 8. Examiner respectfully disagrees, because, as noted above, none of these elements are positively recited in the claims, and Appellant’s specification does not set forth a definition in which this feature must be read into the claims. The claimed invention does not change the technology of batteries, fuel cells, or electric vehicles, and Appellant’s specification does not disclose such a change. Therefore, the claims do not recite an improvement to these technologies. 
In supporting this argument, Appellant cites to claim 1 of Example 42 of the eligibility examples. However, Appellant merely asserts that “Like the conclusion in the 2019 Subject Matter Eligibility Examples for Claim 1 of Example 42, Appellant's claims, while not conceding recitation of a mental process, recite a practical 
Appellant next asserts that the Final Action failed to meet the evidentiary standards under Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018), because there were no citations to any of the forms of support set forth in MPEP 2106.05(d)(I) for elements identified as well-understood, routine, and conventional. Examiner respectfully notes that no elements were identified as well-understood, routine, and conventional, and therefore an evidentiary showing was not required. For at least this reason, Examiner respectfully asserts that the Final Action was in fact proper. 
Appellant next cites to claim 2 of Example 35 of the eligibility examples. However, as with claim 1 of Example 42, Appellant merely asserts that “Appellant respectfully submits that representative claim 1, for example, is similar to Example 35 because the combination of the steps ‘operates in a non-conventional and nongeneric way’ to present a service plan that will lead to maximize remuneration when the consumer saves electric power.” Appellant’s brief, p. 11. Appellant does not analogize the claim language pending and that of Example 35 and does not otherwise explain how “present[ing] a service plan that will lead to maximize 
Because Appellant’s claims do not recite the features upon which Appellant bases the claims of eligibility, because those features are not sufficiently defined in the specification as to require reading into the claim limitation, and because Appellant’s claims merely recite an improvement to the abstract idea of maximizing remuneration, Examiner respectfully asserts that the claims are ineligible.  

The Rejection of the Claims Under 35 U.S.C. §103
Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Appellant first asserts that “Ghosh fails to explicitly disclose [the] foregoing highlighted elements of amended claims 1 and 6,” referencing several underlined portions of the independent claims. Appellant’s brief, p. 13. However, the limitations were provided with pinpoint citations in the Final Action. See, for example, pp. 14-15, in which Ghosh paragraphs [0093] and [0094] are cited as ACCO Brands Corp. v. Fellowes, Inc., 813 F.3d 1361, 1365–66, 117 USPQ2d 1951, 1553-54 (Fed. Cir. 2016). While Appellant makes explicit reference to what Ghosh does teach, Appellant does not make clear what Ghosh fails to teach. Absent evidence or argument sufficient to rebut the evidence presented in the Final Action, Appellant’s arguments do not comply with 7 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, Examiner respectfully asserts that a prima facie showing was made, the burden was shifted, and Appellant has failed to provide sufficient rebuttal to overrule the rejection of record. 
Appellant next asserts that “Boss does not cure the foregoing deficiencies of Ghosh.” Appellant’s brief, p. 13. In support, Appellant merely asserts that Ghosh in view of Boss fails to disclose the determining and calculating steps. However, as above, citations to specific paragraphs of Ghosh were provided for those limitations, and Appellant provides no evidence or argument as to why those citations fail to disclose the claimed invention. 
Appellant next asserts that the Final Action relied on the independent service operator (ISO) of Ghosh to disclose that the service plans are different among 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688  
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the